DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-20 are pending:
		Claims 1-12 are rejected. 		
		Claims 13-20 are withdrawn. 
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-12 in the reply filed on 06/19/2020 is acknowledged.
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “helical groove pattern or rifling” as recited in claim 10 and as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
Claim Objections
Claims 4 and 10 are objected to because of the following informalities:
	Claim 4 recites “the planar body is a plate” in line 1, consider rephrasing to – the planar plate – or – the plate – for clarity and consistency with other claim language. 
	Claim 10 recites “helical groove pattern or rifling” in lines 1-2, consider rephrasing this limitation because rifling is helical or spiral grooves therefore there is no distinction between the helical groove pattern and the rifling. 
	Dependent claims are hereby objected due to dependency from objected claim 1. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Dependent claims are hereby rejected due to dependency from rejected claim 1. 
	Claim 1 recites the limitation “the gas” in line 4.  There is insufficient antecedent basis for this limitation in the claim thus rendering the claim indefinite. The claim is further indefinite because it is unclear if the gas is referring to any gas or air. In interest of advancing prosecution, it is interpreted that there is gas. Claim 12 also recites “the gas” in line 2, therefore is rejected for similar reasons. 

	Claim 10 recites the limitation “the gas flow” in 2.  There is insufficient antecedent basis for this limitation in the claim. In interest of advancing prosecution, it is interpreted that there is a gas flow. 
	Claim 12 recites “may be oriented vertically and/or horizontally to force the gas to flow around the fiber” in line 2. The phrase "may be" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 4-6 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Schafer (USPN 3,917,763). 
	Regarding claim 1, Schafer teaches a device (Fig. 1, disc assembly 20; see C2/L39-42) for use between an injection port and a mixing chamber within an airlift pump (this limitation is an intended use therefore not given patentable weight), the device comprising: a planar plate (Fig. 2, planar wall 21; see C2/L40-45) with multiple holes (Fig. 2, plurality of openings 26; see C2/L45-50) extending therethrough (see Fig. 2), the holes (openings 26) dimensioned to direct the gas into multiple micro-streams (this limitation is directed to a method/process step; additionally, because the structure of the disc assembly of Schafer is the same as the claimed invention therefore it is also capable of directing gas) for streaming air from the injection port into the mixing chamber (this limitation is an intended use therefore not given patentable weight).
	Regarding claim 2, Schafer teaches the device of claim 1, wherein the multiple holes are evenly spaced through the body (see Fig. 2).
	Regarding claim 4, Schafer teaches the device of claim 2, wherein the planar body is a plate having a first face (top of planar wall 21) and a second face (bottom of planar wall 21), and the holes extend from the first face to the second face (see Fig. 2).  
	Regarding claim 5, Schafer teaches the device of claim 4, wherein the multiple holes have diameters generally between 0.3 mm-0.4 mm (the opening size can range from 0.005-0.1 inches) (see C3/L22-26) (note that 0.005-0.1 inches is equal to 0.127-2.54 mm).  
	Regarding claim 6, Schafer teaches the device of claim 5, wherein the multiple holes have diameters generally between 0.15 and 0.25 mm (the opening size can range from 0.005-0.1 inches) (see C3/L22-26) (note that 0.005-0.1 inches is equal to 0.127-2.54 mm).    

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Narushima (US 2013/0259774).
Regarding claim 1, Narushima teaches a device (Fig. 1, any one of flow-aligning portions 14a-14g; see ¶90) (alternatively, Fig. 1, flow-aligning portion 17; see ¶89) for use between an injection port and a mixing chamber within an airlift pump (this limitation is an intended use therefore not given patentable weight), the device comprising: a planar (the flow-aligning portion is planar) (see Fig. 1) plate with multiple holes (the flow-aligning portion is a perforated plate with holes) (see ¶98 and ¶142) extending therethrough (see Fig. 1), the holes dimensioned to direct the gas (this limitation is directed to a method/process step; additionally, because the structure of the flow-aligning plate of Narushima is the same as the claimed invention therefore it is also capable of directing gas) into multiple micro-streams for streaming air from the injection port into the mixing chamber (this limitation is an intended use therefore not given patentable weight). 
	Regarding claim 2, Narushima teaches the device of claim 1, wherein the multiple holes are evenly spaced through the body (the flow-aligning portion in one embodiment has holes that may be in a square array therefore the holes will be evenly spaced) (see ¶98).
	Regarding claim 3, Narushima teaches the device of claim 1, wherein the multiple holes are unevenly spaced through the bod (the flow-aligning portion in one embodiment has holes that may be in a random array therefore the holes will be unevenly spaced) (see ¶98).
	Regarding claim 4, Narushima teaches the device of claim 2, wherein the planar body is a plate having a first face (top of flow-aligning portion 14 or 17) and a second face (bottom of flow-aligning portion 17), and the holes extend from the first face to the second face (see Fig. 1).  

Claims 1 and 12 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Jeanne (NL 1018703).
	Regarding claim 1, Jeanne teaches a device (Fig. 1, second filter layer 7; see pg. 4) for use between an injection port and a mixing chamber within an airlift pump (this limitation is an intended use therefore not given patentable weight), the device comprising: a planar plate (the second layer of filter material is composed of a flat plate) (see pg. 3) with multiple holes extending 
	Regarding claim 12, Jeanne teaches the device of claim 1, wherein the body is composed of packed fiber (the second layer of filter material is composed of packed fibers) (see pg. 3) which may be oriented vertically and/or horizontally to force the gas to flow around the fiber (see §112 indefiniteness).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant 
Claims 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Narushima (US 2013/0259774) in view Schafer (USPN 3,917,763). 
	Regarding claim 5, Narushima teaches the device of claim 4.
	Narushima further discloses that the flow-aligning portions have a hole diameter of 0.5-8 mm (see ¶205).
	Narushima does not teach that the multiple holes have diameters generally between 0.3 mm-0.4 mm.
	In a related field of endeavor, Schafer teaches a disc comprising holes having a diameter between 0.3 mm-0.4 mm (the opening size can range from 0.005-0.1 inches) (see C3/L22-26) (note that 0.005-0.1 inches is equal to 0.127-2.54 mm).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the hole (opening) size of Narushima by selecting a size of 0.127-2.54 mm as disclosed by Schafer because the holes will project small streams of air (Schafer, see C2/L67-C3/L3) and smaller bubbles have a large surface area which promotes aeration (Schafer, see C1/L54-57 and C2/L7-10) which is desirable in Narushima because air is used as the gas (Narushima, see ¶285). Therefore, the claimed range of 0.3-0.4 mm would have been considered obvious. 
	Regarding claim 6, Narushima and Schafer teach the device of claim 5, wherein the multiple holes have diameters generally between 0.15 and 0.25 mm (the opening size can range from 0.005-0.1 inches) (Schafer, see C3/L22-26) (note that 0.005-0.1 inches is equal to 0.127-2.54 mm).  
	Regarding claim 7, Narushima and Schafer teach the device of claim 5.

	The examiner takes note of the fact that the prior art range of 0.55-7 mm overlaps the claimed range of 0.5-0.6mm. Absent any additional and more specific information in the prior art, a prima facie case of obviousness exists. In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379 (Fed. Cir. 2003). MPEP 2144.05.
	Regarding claim 8, Narushima and Schafer teach the device of claim 7. 
	Narushima further discloses that holes are positioned from a perimeter of the plate (see Fig. 1).
	 Narushima does not explicitly teach that said positioning at least 0.5 mm from a perimeter of the plate.  
	Schafer further discloses that a preferred location of the holes is generally from the outer edge of the disc assembly inwardly to about 20% (Schafer, see C3/L29-33), in addition the disc diameter used is from 4 inches to 48 inches (Schafer, see C3/L35-40) (4-48 inch diameter is 2-24 inches radius or 50.8-609.6 mm radius) so the preferred location is calculated to be between 10.16-121.8 mm from the outer edge therefore Schafer teaches positioning at least 0.5 mm from a perimeter (edge) of the plate.  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the positioning of the hole of Narushima by positioning said hole between 10.16-121.8 mm from a perimeter (edge) of the plate as disclosed by Schafer because 
	Regarding claim 9, Narushima and Schafer teach the device of claim 8, wherein the plate has a thickness between 12-13 mm (the flow-aligning portion with thickness of 0.5-20 mm) (Narushima, see “Item 10” in ¶252). 

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Narushima (US 2013/0259774) in view Schafer (USPN 3,917,763) and further in view of Rasmussen (US 2010/0139871).
	Regarding claim 10, Narushima and Schafer teach the device of claim 9.
	Narushima further discloses that the holes may be of any shape for example a circular shape, an oval shape, a polygonal shape and a slit shape (Narushima, see ¶97). 
	The combination does not explicitly teach that the holes in the plate contain a helical groove pattern, or rifling, to gyroscopically stabilize the gas flow as it leaves the plate.
	In a related field of endeavor, Rasmussen teaches a dry pond system that emits wastewater into air (see Entire Abstract) comprising a helical groove pattern or rifling (Fig. 1C, spiral cone nozzle 128; see ¶49). The examiner notes that the helical groove pattern and rifling are same structure. 
	It would have been obvious to one of ordinary in the art before the effective filing date of the invention to modify the hole shape of Narushima by incorporating the spiral cone nozzle of Rasmussen to provide a helical groove pattern or rifling in the hole because said shape provides a desired flow pattern (Rasmussen, see ¶49) and Narushima does not limit the shape of the hole (Narushima, see ¶97).  
	Regarding claim 11, Narushima, Schafer and Rasmussen teach the device of claim 10.
	Rasmussen further discloses that the angle of the spray nozzles may be controlled to alter the direction of the spray (Rasmussen, see ¶11), the nozzles are connected at different angles 
	While the combination of references does not explicitly teach that the rifling in the holes is orientated at a 30 degree angle with respect to the longitudinal axis of the hole, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the angle of the rifling of Narushima (as modified by Rasmussen) by selecting a 30 degree angle because one of ordinary skill in the art would have optimized said angle to control the direction of the flow (Rasmussen, see ¶84). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EKANDRA S. MILLER-CRUZ whose telephone number is (571)270-7849. The examiner can normally be reached M-Th 7 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 
/EKANDRA S. MILLER-CRUZ/Examiner, Art Unit 1778                                                                                                                                                                                                        /NAM X NGUYEN/Supervisory Patent Examiner, Art Unit 1778